Citation Nr: 0006164	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  00-00 815	)	DATE
	)
	)


THE ISSUE

Payment of attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1940 to August 
1945.


FINDINGS OF FACT

1.  In March 1982, the regional office (RO) reduced the 
psychoneurosis with amblyopia of the left eye from 100 to 50 
percent, effective March 1, 1982 and discontinued entitlement 
to special monthly compensation.  The veteran disagreed with 
that determination.

2.  In December 1985, the Board of Veterans' Appeals (Board) 
remanded the issue of entitlement to an increased rating in 
excess of 50 percent for psychoneurosis with amblyopia of the 
left eye.  In April 1987 and October 1988, the Board denied 
the matter.  

3.  In March 1991, the Board remanded the issue of whether 
the rating decisions of October 25 and November 28, 1988, 
denying an increased rating for the veteran's visual 
impairment was proper.  In February 1992, the Board 
determined that the rating actions were not clearly and 
unmistakably erroneous.  

4.  In July 1992, the veteran retained K.M.B. and entered 
into a fee agreement.  The fee agreement neither contained 
the signature of the attorney or the veteran's VA claim 
number.  

5.  In August 1994, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (hereinafter referred to as the Court) 
vacated the February 1992 Board decision.

6.  In January and July 1995, the Board remanded the issues 
of entitlement to an increased rating in excess of 50 percent 
for psychoneurosis with amblyopia of the left eye; an 
increased rating in excess of 30 percent for defective vision 
of the left eye; whether rating decisions of April 23, 1964, 
and March 11, 1982, involved clear and unmistakable error 
(CUE) as to the disability evaluations assigned for bilateral 
defective vision; whether the October 25 and November 28, 
1988, rating decisions were proper; a compensable rating for 
residuals of a shrapnel wound of the right upper cheek; and 
entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person

7.  In January 1997, the Board determined that no valid clear 
and unmistakable error claim pertaining to the rating 
decisions of April 23, 1964; March 11, 1982; October 25, 
1988; and November 28, 1988, had been submitted; thus, the 
appeal was denied.  The Board also remanded the issue of 
entitlement to an increased rating for residuals of a 
shrapnel wound of the right upper cheek and special monthly 
compensation on account of the need for the regular aid and 
attendance of another person.

8.  In July 1999, the Board granted entitlement to a rating 
of 10 percent for residuals of a shrapnel wound of the right 
upper cheek and remanded the special monthly compensation 
based on the need for regular aid and attendance issue.

9.  In August 1999, the RO effectuated the grant of 
entitlement to an increased rating to 10 percent for 
residuals of a shrapnel wound of the right upper cheek, 
effective from September 23, 1993; found that the evaluation 
for conversion reaction with hysterical amblyopia of the left 
eye should not be reduced from 100 to 50 percent; that the 
level of special monthly compensation under 
38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c)(1)(vi), on 
account of blindness of both eyes having only light 
perception should not have been reduced to the level under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of one eye having only light perception; and that 
the decision dated March 7, 1974, to grant special monthly 
compensation under 38 U.S.C.A. § 1114(m) and 38 C.F.R. 
§ 3.350(c)(1)(iv), on account of blindness of the eyes having 
only one light perception instead of under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4), on account of 
blindness of the eyes having only light perception in 
combination with additional single permanent disability 
independently ratable at 100 percent was clearly and 
unmistakably erroneous.  

10.  By written correspondence dated in August 1999, the 
veteran withdrew the issue of entitlement to additional 
special monthly compensation based on the need for regular 
aid and attendance.

11.  The August 1999 determinations were rendered without a 
final Board decision pertaining to any of the aforementioned 
matters and, even if a final decision had been rendered with 
respect to the restoration of the 100 percent evaluation for 
conversion reaction with hysterical amblyopia of the left eye 
and the restoration of the level of special monthly 
compensation under 38 U.S.C.A. § 1114(m) and 
38 C.F.R. § 3.350(c)(1)(vi), notice of disagreement 
associated with those determinations was received prior to 
November 18, 1988.


CONCLUSION OF LAW

The criteria for eligibility for payment of attorney fees 
arising from the August 22, 1999, rating determinations have 
not been met.  38 U.S.C.A. § 5904(c)(1) (West 1991); 38 
C.F.R. § 20.609(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1974, the Board, addressing the issues of 
entitlement to a total rating for total blindness and 
entitlement to special monthly compensation for total 
blindness found that the veteran's disability was permanent 
in nature.  The Board reasoned that blindness of both eyes 
were due, in part, to hysterical amblyopia and therefore must 
be rated subject to the limitation of paragraph 81 of the 
rating schedule.  The Board, however, noted that a 100 
percent evaluation was warranted under Diagnostic Code 9402 
for total incapacitating psychoneurotic symptoms with 
demonstrable inability to retain employment and granted 
entitlement to special monthly compensation. 

In a rating determination dated March 11, 1982, the RO, by 
jurisdiction of routine future examination, found that the 
veteran failed to report for Department of Veterans Affairs 
(VA) examination and did not provide good cause.  The RO then 
reduced the psychoneurosis with amblyopia of the left eye 
from 100 to 50 percent, effective March 1, 1982, and, in 
effect, discontinued entitlement to special monthly 
compensation.  Notice of disagreement (NOD) for that decision 
was received on March 26, 1982.  From 1982 to 1985, although 
the veteran continuously requested reinstatement to benefits 
awarded prior to March 1, 1982, his claim was characterized 
and addressed as an increased rating issue.  Additionally, on 
appellate review in December 1985, the Board stated that the 
issue on appeal was entitlement to an increased evaluation in 
excess of 50 percent for psychoneurosis with amblyopia of the 
left eye and remanded the matter for additional development.

In April 1987, the Board denied entitlement to an increased 
rating for psychoneurosis with left eye amblyopia, rated as 
50 percent disabling, and entitlement to a 100 percent rating 
by reason of unemployability.  That decision was upheld on 
Board reconsideration in October 1988.

In March 1991, the Board remanded the issue of whether the 
rating decisions of October 25, 1988, and November 28, 1998, 
denying an increased evaluation for visual impairment, were 
proper.  In February 1992, the Board, inter alia, determined 
that the rating decisions of October 25 and November 28, 
1988, were proper and denied the veteran's appeal.  

In July 1992, the veteran retained K.M.B. as his attorney.  
The parties agreed that the a total fee payable to the 
attorney shall be twenty percent (20 percent) of the total 
amount of any past due benefits awarded on the basis of the 
claim and that any fee payable was to be paid to the attorney 
by the Secretary directly from any past due benefits awarded 
on the basis of the claim and the amount of the fee was 
contingent on whether or not the matter was resolved in a 
manner favorable to the appellant.  The retainer agreement 
contained the names of the veteran and attorney, as well as 
the signature of the veteran.  It did not contain the 
veteran's claims file number or the signature of the 
attorney.

In an August 1994 memorandum decision, the Court vacated the 
February 1992 decision, which in effect denied the veteran's 
claim of entitlement to an increased rating for his visual 
disability.  The Court also noted the veteran's contention 
that there were numerous errors in the March 1982 RO decision 
regarding his eye disability, including the failure to 
provide him with notice and a hearing prior to the reduction 
of the rating.  See 38 C.F.R. § 3.105(e), 3.327, 3.655 
(1993); cf. Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(rating reduction not made in accordance with law and 
regulation is void ab initio).  The Court then held that the 
Board's decision on the veteran's claim for an increased 
rating for visual impairment was not ripe for review because 
that claim was inextricably intertwined with the clear and 
unmistakable error claims which remained undecided and 
pending before VA.  As a consequence the increased rating 
issue also was not ripe for review by the Board, and 
therefore should be readjudicated, upon remand, with the 
previously remanded issues.  The Court vacated the February 
1992 decision and remanded the matter to the Board to ensure 
the prompt adjudication of the intertwined claims, which the 
Board improperly adjudicated in piecemeal fashion of (1) an 
increased rating for an eye disorder that was denied in 
October and November 1988 rating decisions and (2) clear and 
unmistakable error in the 1963 and 1982 RO decisions for an 
eye disorder.  

In January and July 1995, the Board, among other things, 
remanded the issues of entitlement to an increased rating for 
psychoneurosis with amblyopia of the left eye, rated as 50 
percent disabling (protected) and defective vision in the 
left eye, rated as 30 percent disabling (protected), to 
include the issues of whether rating decisions of April 23, 
1964, and March 11, 1982, involved CUE as to the disability 
evaluations assigned for bilateral defective vision, and 
whether the October 25 and November 28, 1988, rating 
decisions were proper; entitlement to a compensable rating 
for residuals of a shrapnel wound of the right upper cheek; 
and entitlement to special monthly compensation on account of 
the need for the regular aid and attendance of another 
person.

In relevant part, in a September 1995 letter to the RO, the 
Office of General Counsel reviewed the procedural development 
of the veteran's claims folder.  In the memorandum, General 
Counsel noted the following:

10.  It is noted, that in his motion, 
Appellant has asserted that the CUE in 
the December 1963 RO decision was that 
the service-connected vision impairment 
awarded should have been effective in 
1961 vice 1963.  Additionally, Appellant 
contends that the CUE in the March 1982 
RO decision was that it was void ab 
initio because of a failure to hold a 
hearing and an examination prior to a 
reduction in the evaluation (Appellant's 
motion at 1).  It appears that these CUE 
allegations have not been subsumed in a 
final BVA decision and, thus, should be 
addressed by the RO.

13.  Additionally, the March 1982 RO 
decision reduced the Appellant's benefits 
and he "request[ed] reinstatement".  
However, the subsequent RO and BVA 
decisions improperly framed the rating 
reduction issues in terms of Appellant's 
entitlement to an increased rating, 
rather that in terms of the propriety of 
the rating reduction.  See Horowitz v. 
Brown, 5 Vet. App. 217, 223 (1993) 
(citing Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991) ("This is a rating 
reduction case, not a rating 
increase.")).  The Court has held that 
"[t]hese provisions [38 C.F.R. § 4.1, 
4.2] impose a clear requirement that VA 
rating reductions, as with all rating 
decisions, be based upon review of the 
entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. 
App. 413, 420 (1993); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  
Furthermore, the Court has held that 
38 C.F.R. § 4.10 and 4.13 are also 
applicable to rating reduction cases, 
with the effect that "not only must it 
be determined that an improvement in 
disability has actually occurred but also 
that improvement actually reflects an 
improvement in the veteran's ability to 
function under the ordinary conditions of 
life and work."  Brown, supra, at 421.

In response to General Counsel's memorandum, the RO stated 
the following in response to paragraph 10:

The rating decision of April 1964 and 
March 1982 dealt with the issues of the 
appropriate evaluations and effective 
dates with regard to the veteran's eye 
condition.  Each such decision has been 
followed by . . . [Board] decisions 
involving those same issues.  The rating 
decisions of April 1964 and March 1982 
have either been directly or indirectly 
affirmed by the [Board].  As such, the RO 
lacks jurisdiction to consider whether 
clear and unmistakable error was involved 
in these decisions.  Whether or not the 
issue was framed correctly on appeal, 
(and it appears not to have been) the 
rating decision of March 1982 was 
affirmed in substance and subsumed by the 
Board's decision of April 1987.  In 
response to a motion to reconsider from 
the veteran, the Board reaffirmed that 
decision in October 1988.  As such, the 
Board's decision of April 1987, whether 
correct or incorrect, remaining in 
effect, placing the veteran's CUE claim 
from March 1982 beyond the reach of the 
RO's jurisdiction.

In response to paragraph 13, the RO stated the following:

The issue in the rating decision of March 
1982 was framed as "Evaluation of 
psychoneurosis with hysterical 
amblyopia."  A notice of disagreement 
with respect to that decision was 
received by the RO on March 26, 1982.  
Subsequent RO rating decisions (prior to 
the [Board's] decision of April 1987) 
framed the issue in terms of an increased 
disability rating, as did the Board in 
its 1987 decision.  It appears the issue 
would have more correctly been framed as 
a reduction in a disability rating.  
However, since the Board failed to 
correct the framing of the issue in its 
April 1987 decision, any correction of 
the framing of the issue at this time 
would involve either: (1) correcting a 
harmless error, or (2) correcting a clear 
and unmistakable error (or substantive 
error).  If the error is harmless, there 
is not point in correcting it.  If the 
error is substantive, the RO lacks 
jurisdiction to correct it because such a 
correction would involve correcting a 
clear and unmistakable error affirmed by 
the Board, something the RO lacks 
jurisdiction to do.  

Replying to the RO's arguments, in October 1995, General 
Counsel stated:

As noted earlier, the Court in its 
decision of August 1994, determined that 
the issue of CUE in the December 1963 
(sic April 1964) and March 1982 rating 
decisions had been raised and that many 
of the other issues on appeal may flow 
from a final decision on those two 
issues.  The Court pointed out that the 
Board, in its February 1992 decision, 
referred, inter alia, the issues of 
"comprehensive errors in multiple prior 
decisions" to the RO for "appropriate 
action".  The Board's January and July 
1995 remand decisions each list CUE in 
the 1964 and 1982 ratings decisions as 
issues for consideration by the RO.  Your 
response, dated October 2, 1995, gives no 
viable authority for the RO's failure to 
address CUE in those two decisions.  Your 
position that the 1987 BVA decision 
affirmed the March 1982 rating decision 
is untenable because the Board addressed 
a claim for an "evaluation in excess of 
50 percent . . . for the left eye" when, 
in fact, Appellant appealed "a rating 
reduction" for both eyes and loss of 
TDIU which the Board never addressed.  
The Court and the Board have placed the 
issue of CUE in the 1964 and 1982 rating 
decision before the RO.  A 
decision/adjudication, which may include 
a determination that Appellant failed to 
adequately raise the issue of CUE with 
the requisite specificity, must now be 
made by the RO.  

Given the foregoing correspondence associated with the March 
1982 rating determination, in December 1995 the RO addressed 
the issue of whether the rating decision of March 11, 1982, 
was clearly and unmistakably erroneous under the provisions 
of 38 C.F.R. § 3.105(a) in reducing the evaluation for 
psychoneurosis with hysterical amblyopia from 100 to 50 
percent and reducing the special monthly compensation rate 
from the 38 U.S.C.A. § 1114(m) rate to the subsection (k) 
rate.  The RO, however, clarified that the immediate issue 
was not whether the RO's rating decision of March 1982 
involved error, but whether it involved any error subject to 
RO correction under the provisions of 38 C.F.R. § 3.105(a).  
After reviewing the evidence, the RO ultimately determined 
that the Board's April 1987 decision must be considered 
correct, and since to be correct it must have subsumed the 
RO's rating decision of March 1982, it was found that the 
April 1987 Board decision did subsume the rating decision of 
March 1982.  Accordingly, the RO could not find CUE under the 
provisions of 3.105(a) in reducing the veteran's evaluation 
for a left eye disability from 100 to 50 percent and reducing 
special monthly compensation from the subsection (m) rate to 
the subsection (k) rate.  In a later rating action, the RO 
clarified and reiterated that it did not have jurisdiction to 
consider the issue of CUE in the rating decision of March 11, 
1982.  

In January 1997 the Board determined that no valid clear and 
unmistakable error claim pertaining to the rating decisions 
of April 23, 1964; March 11, 1982; October 25, 1988; and 
November 28, 1988 had been submitted; thus, the appeal was 
denied.  The Board also remanded the issue of entitlement to 
an increased rating for residuals of a shrapnel wound of the 
right upper cheek, a total rating based on individual 
unemployability due to service-connected disabilities, and 
special monthly compensation on account of the need for the 
regular aid and attendance of another person.

In November 1997, the RO confirmed and continued the denial 
of entitlement to a compensable evaluation for residuals of a 
shrapnel wound of the right upper cheek; entitlement to an 
evaluation in excess of 50 percent for psychoneurosis with 
amblyopia of the left eye (conversion reaction); and an 
increased evaluation in excess of 30 percent for defective 
vision of the right eye.  The RO granted entitlement to a 
total evaluation based on individual unemployability.  It is 
noted that in an April 1998 decision, the Board determined 
that the attorney was not eligible to charge a fee for legal 
service provided in connection with the total rating based on 
individual unemployability claim.

On appellate review in July 1999, the Board, in part, granted 
entitlement to a rating of 10 percent for residuals of a 
shrapnel wound of the right upper cheek and remanded the 
issues of entitlement to an increased rating in excess of 30 
percent for defective vision and entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance.

In an August 22, 1999, rating action, the RO effectuated the 
Board's decision, granting an increased rating to 10 percent 
for residuals of a shrapnel wound of the right upper cheek, 
effective September 23, 1993.  The RO also found that (1) the 
evaluation for conversion reaction with hysterical amblyopia 
of the left eye should not have been reduced from 100 to 50 
percent; (2) the level of special monthly compensation under 
38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c)(1)(vi), on 
account of blindness of both eyes having only light 
perception should not have been reduced to the level under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of one eye having only light perception; and (3) 
the decision dated March 7, 1974, to grant special monthly 
compensation under 38 U.S.C.A. § 1114(m) and 38 C.F.R. 
§ 3.350(c)(1)(iv), on account of blindness of the eyes having 
only one light perception instead of under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4), on account of 
blindness of the eyes having only light perception in 
combination with additional single permanent disability 
independently ratable at 100 percent was clearly and 
unmistakably erroneous.  The RO also noted that the veteran 
had withdrawn the issue of entitlement to additional special 
monthly compensation based on the need for regular aid and 
attendance.  

For the special monthly compensation claims, in the August 
1999 rating action, the RO reasoned that by a rating decision 
dated in March 1982, the evaluation for psychoneurosis with 
amblyopia of the left eye was decreased from 100 to 
50 percent, effective March 1, 1982.  The decision was based 
upon the veteran's failure to appear at a VA examination.  In 
February 1974, the Board held that the veteran was 
permanently blind, having only light perception in the eyes, 
and that he was thereby entitled to special monthly 
compensation under subsection (m) for blindness.  The veteran 
was thereafter scheduled to appear at a VA examination for 
compensation and pension purposes in March 1982, a rating 
decision was issued later that same month and notice was 
mailed to the veteran.  

On March 26, 1982, the veteran filed NOD with the March 1982 
rating determination.  The RO noted that in the NOD the 
veteran clearly stated, "I wish to file [NOD] with this 
decision."  Nonetheless, the NOD was accepted as a claim for 
an increase rating instead of a NOD.  It was then noted that 
in January 1983, the veteran requested restoration of his 
reduced compensation and special monthly compensation 
benefits, but although it was received within the one-year 
appeal period, it was also recognized by VA as a claim for 
increase instead of a NOD.  In January 1985, the RO confirmed 
and continued the reduced rating in effect at that time.  The 
veteran again disagreed in February 1985.  A statement of the 
case was issued in May 1985, but it failed to acknowledge 
receipt of the NOD and did not include the propriety of 
reducing the evaluation for psychoneurosis with amblyopia of 
the left eye and special monthly compensation.  A 
supplemental statement of the case issued in June 1985 also 
failed to acknowledge the foregoing.  The veteran filed a 
substantive appeal in July 1985.  In a December 1985 remand, 
the Board characterized the issue as entitlement to an 
increased rating in excess of 50 percent for psychoneurosis 
with amblyopia of the left eye.   

The RO then noted that although the veteran's claim had been 
the subject of numerous examinations, hearings, appeals, 
remands, and appellate decisions, not one of the decisions 
resolved the issues in effect since March 1982.  Also nothing 
in the record shows that the issues raised by the veteran in 
his NOD filed in March 1982 (whether it was proper to reduce 
the evaluation for psychoneurosis with amblyopia of the left 
eye and special monthly compensation at the subsection (m) 
level in the rating dated March 11, 1982) has ever been 
addressed at the RO level, and apparently, developments 
undertaken by the Board since May 1982 were premised on VA 
never having received a NOD filed by the veteran on March 
1982.  The RO therefore found that the issues raised by that 
NOD were still open for current consideration at the RO 
level.  

After reviewing the foregoing procedural development, the RO 
found that since the veteran's blindness of the eyes were 
found to be permanent in character by the Board and since VA 
examination for which the veteran failed to report in March 
1982 was not a routine future examination, reduction of the 
evaluation for psychoneurosis with amblyopia of the left eye 
and reduction of his special monthly compensation at the 
subsection (m) level was not warranted on that basis.  It was 
also noted that the procedures required by 38 C.F.R. 
§ 3.105(e) for reduction of a disability evaluation were not 
followed in the rating decision dated March 11, 1982.  As 
such, there was no proper legal or procedural basis that 
required or permitted the reduction of the evaluation for 
psychoneurosis with amblyopia of the left eye or his special 
monthly compensation at the subsection (m) level.  
Restoration of all benefits reduced in the rating decision 
dated in March 11, 1982, was warranted and for the 
aforementioned reasoning, no reduction was warranted for the 
special monthly compensation at the subsection (k) level.

Additionally, in that August 1999 action, the RO reasoned 
that the decision dated March 7, 1974, to grant special 
monthly compensation under 38 U.S.C.A. § 1114(m) and 38 
C.F.R. § 3.350(c)(1)(iv), on account of blindness of the eyes 
having only one light perception instead of under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4), on account of 
blindness of the eyes having only light perception in 
combination with additional single permanent disability 
independently ratable at 100 percent was clearly and 
unmistakably erroneous.  The RO added that the veteran had 
withdrawn the issue of entitlement to additional special 
monthly compensation based on the need for regular aid and 
attendance.  The veteran's August 1999 notice of withdrawal 
letter is of record.

In a September 9, 1999, letter, the RO informed the veteran 
of determinations reached in the August 1999 rating action, 
and apprised the veteran of additional benefits to which he 
was entitled.  The veteran was also told that the record 
contained an attorney fee agreement which provided for the 
payment of attorney fees by the VA directly from past-due 
benefits and that this action resulted in an award of past-
due benefits.  Therefore, 80 percent of the amount due from 
the effective date up to the present had been paid and the 
total amount withheld was 20 percent of the total retroactive 
benefit.  The maximum attorney fee payable from past-due 
benefits.  The veteran was told that his records were being 
transferred to the Board for a determination on whether all 
or part of the withheld funds are to be paid to his attorney.  
The veteran was also advised that he should send any evidence 
or argument concerning payment of attorney fees from past-due 
benefits directly to the Board within 30 days.  A listing of 
applicable law and regulations, in conjunction with the 
veteran's due process rights was enclosed.  Neither the 
veteran nor the attorney has submitted arguments associated 
with the payment of attorney fees.  

Criteria

Section 5904, Title 38 of the United States Code provides 
except as provided in paragraph (3), in connection with a 
proceeding before the Department with respect to benefits 
under laws administered by the Secretary, a fee may not be 
charged, allowed, or paid for services of agents and 
attorneys with respect to services provided before the date 
on which the Board first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an agent or 
attorney is retained with respect to such case before the end 
of the one-year period beginning on that date.  The 
limitation in the proceeding sentence does not apply to 
service provided with respect to proceedings before a court.  
38 U.S.C.A. § 5904(c)(1).

Applicable regulation provides attorneys-at-law may charge 
appellants for their services only if all of the following 
are met: 

(1) A final decision has been promulgated 
by the Board with respect to the issue or 
issues, involved (fees may not be 
charged, allowed, or paid for services 
provided before the date of the Board's 
decision). 38 C.F.R. § 20.609(c)(1).  (A 
remand is not a final decision.  VA law 
states a remand is the nature of a 
preliminary order and does not constitute 
a final decision of the Board.  
38 C.F.R. § 20.1100(b) (1999); VAOPGCPREC 
18-92 (O.G.C. Prec. 18-92)).

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue or issues, involved was 
received by the agency of original 
jurisdiction on or after November 18, 
1988.  38 C.F.R. § 20.609(c)(2).

(3) The attorney-at-law or agent was 
retained not later than one year 
following the date that the decision by 
the Board with respect to the issue or 
issues, involved was promulgated.  38 
C.F.R. § 20.609(c)(3).

(4) For the purposes of this section, in 
the case of a motion under subpart O of 
this part (relating to requests for 
revision of prior Board decisions on the 
grounds of clear and unmistakable error), 
the "issue" referred to in this 
paragraph (c) shall have the same meaning 
as "issue" in Rule 38 C.F.R. 
§ 20.1401(a).  38 C.F.R. § 20.609(c)(4).

Section 20.1401(a) provides unless otherwise specified, the 
term "issue" in this subpart means a matter upon which the 
Board made a final decision (other than a decision under this 
subpart, see 38 C.F.R. § 20.1400 (1999)).  A "final 
decision" is one which is appealable under Chapter 72 of 
title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a) (1999).

The attorney must also submit a valid fee agreement.  VA 
regulation provides that the agreement for the payment of 
fees for services of attorneys-at-law must be in writing and 
signed by the veteran and attorney-at-law.  The agreement 
also must include the names of the veteran and attorney, the 
applicable VA file number, and the specific terms under which 
the amount to be paid for the services of the attorney-at-law 
will be determined.  In addition, a copy of the agreement 
must be filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).

Analysis

Regarding the payment of attorney fees associated with the 
granting of benefits in the August 1999 rating action, the 
Board finds that the criteria detailed in 38 U.S.C.A. § 5904 
and 20.609 have not been met.  For each claim granted, the 
record fails to show that a final Board decision was rendered 
before the RO's August 1999 determination.  As previously 
noted, a remand is not a final decision by the Board.  See 38 
C.F.R. § 20.1100(b); O.G.C. Prec. 18-92.  For this reason, 
the payment of attorney fees from past due benefits is not 
warranted.

Regarding the assigning of an increased rating to 10 percent 
for the veteran's residuals of a shrapnel wound of the right 
upper cheek, it is noted that the Board remanded this matter 
in January 1995, July 1995, and January 1997.  The record 
then shows that by a July 1999 Board decision, the 
noncompensable evaluation was increased to 10 percent.  The 
August 1999 rating action merely effectuated the Board's 
determination.  Thus, in this regard, the provisions of 
38 U.S.C.A. § 5904 and 20.609 have not been met.

Regarding the RO's finding that the decision dated 
March 7, 1974, was clearly and unmistakably erroneous in 
granting special monthly compensation in combination with an 
additional single permanent disability independently ratable 
at 100 percent, it is again noted that a final Board decision 
associated with this matter has not been rendered.  Here, the 
Board points out that final Board decisions have specifically 
addressed rating actions dated April 23, 1964, March 11, 
1982, and October 25 and November 28, 1988.  No final 
determination by the Board associated with the rating 
determination of March 7, 1974, had been rendered prior to 
the August 1999 rating action.  Thus, in this regard the 
requisite provisions of 38 U.S.C.A. § 5904 and 
38 C.F.R. § 20.609 also have not been met.  

Regarding the payment of attorney's fees associated with the 
determination that the evaluation for conversion reaction 
with hysterical amblyopia of the left eye should not have 
been reduced from 100 to 50 percent and that the level of 
special monthly compensation on account of blindness of the 
left eye should not have been reduced from subsection (m) to 
subsection (k), it is noted that although final Board 
determinations were rendered with regard to increased ratings 
for these matters in April 1987, October 1988, and January 
1997, as discussed at length above, the procedural 
development undertaken, indicates that the veteran's 
disagreement with the reduced ratings were never addressed.  
(See August 1994 Court memorandum decision and September and 
October 1995 correspondence between General Counsel and the 
RO).  In addition, in the August 1999 rating action, the RO 
expressly held that jurisdiction for the foregoing matters 
derived from NOD dated in March 1982, which expressly 
disagreed with a determination reducing benefits from 100 to 
50 percent.  The RO explained because the veteran's NOD, 
which pertained to a restoration claim, was never properly 
addressed by either the RO or Board, which addressed the 
veteran's claim as an increased rating issue, his claim 
remained open for current consideration at the RO level.  See 
Tablazon v. Brown, 8 Vet. App. 359 (1995).  In light of the 
foregoing, after readjudicating the veteran's claims on a de 
novo basis and findings no proper legal or procedural basis 
present for the reduction of the veteran's evaluation for 
psychoneurosis with amblyopia of the left eye and his special 
monthly compensation at the subsection (m) level, the RO 
restored all benefits reduced as a result of the rating 
action dated March 11, 1982.

In the alternative, with respect to the determination that 
the evaluation for conversion reaction with hysterical 
amblyopia of the left eye should not have been reduced from 
100 to 50 percent and that the level of special monthly 
compensation on account of blindness of the left eye should 
not have been reduced in the March 1982 rating determination, 
even if it is presumed that a final Board decision has been 
rendered with respect to these matters in accordance with In 
Matter of Smith, 10 Vet. App. 311 (1997) and In Matter of Fee 
Agreement of Cox, 11 Vet App. 158 (1998), the criteria for 
payment of attorney fees from past due benefits still have 
not been met.  As previously noted, the veteran's NOD was 
received on March 26, 1982, prior to November 18, 1988.  As 
such, even when assuming that the February 1992 Board 
decision, by its failure to adjudicate the claims, was a 
final determination, the requisite criteria mandated in 38 
C.F.R. § 20.609 still are not met, as NOD associated with 
that determination was received prior to November 18, 1988.

In addition, in this determination, the Board notes that 
eligibility for payment of attorney fees from past-due 
benefits is also not warranted because the requirements of 
38 C.F.R. § 20.609(g) have not been met.  That regulation 
provides that all agreements must be signed by the veteran 
and attorney and contain the applicable VA file number as 
well as the specific terms under which the amount to be paid 
for the services of the attorney-at-law will be determined.  
Id.  Here, although the July 1992 fee agreement contains the 
name of the veteran and attorney, the veteran's signature, 
and the specific terms under which the amount to be paid for 
the services of the attorney-at-law, it does not contain the 
signature of the attorney and applicable VA file number.  
Thus, the requisite criteria in this regard are not met.  Id.

Because the criteria for entitlement to payment of attorney 
fees from past-due benefits have not been met, the issue of 
whether the requisite criteria for payment of fees by the VA 
directly to the attorney-at-law from past-due benefits are 
met need not be addressed.  K.M.B. is not entitled to any 
attorney fees from past-due benefits deriving from the August 
22, 1999, rating action.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c).  

At this time, the Board notes that since the veteran could 
potentially be awarded additional past-due benefits in the 
future with respect to an unrelated claim, (entitlement to an 
increased rating in excess of 30 percent for defective 
vision), the Board is compelled to clarify that the impact of 
this decision is limited exclusively to the above-discussed 
eligibility for attorney fees for the past-due benefits 
awarded prior to this decision.  It is not intended to affect 
future Board dispositions, if any, of the eligibility for the 
payment of additional attorney fees from any future award of 
past-due benefits resulting from subsequent decisions 
rendered in any ongoing appeal.


ORDER

Eligibility for payment of attorney fees from past-due 
benefits awarded as a result of the granting of entitlement 
to an increased rating to 10 percent for residuals of a 
shrapnel wound of the right upper cheek, effective from 
September 23, 1993; the determination that the evaluation for 
conversion reaction with hysterical amblyopia of the left eye 
should not have been reduced from 100 to 50 percent; the 
determination that the level of special monthly compensation 
under 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c)(1)(vi), 
on account of blindness of both eyes having only light 
perception should not have been reduced to the level under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of one eye having only light perception; and the 
determination that the decision dated March 7, 1974, to grant 
special monthly compensation under 38 U.S.C.A. § 1114(m) and 
38 C.F.R. § 3.350(c)(1)(iv), on account of blindness of the 
eyes having only one light perception instead of under 38 
U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(4), on account of 
blindness of the eyes having only light perception in 
combination with additional single permanent disability 
independently ratable at 100 percent was clearly and 
unmistakably erroneous, is denied.  None of the veteran's 
past-due benefits resulting from the August 22, 1999, rating 
action by the RO should be paid to the attorney.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


